DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to amended claims 1 based on the Response filed on 09/13/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 3-4 are canceled. Therefore, claims 1-2 and 5-18 are pending.

Claim 1 amended with the features of “the transflective film that includes a cholesteric liquid crystal layer which selectively reflects light having a predetermined wavelength to render an external appearance of the imaging device with a given color, the cholesteric liquid crystal layer includes two or more reflecting regions having different selective reflection wavelengths and being formed in a determined pattern, and the transflective film reflects a part of incident light”, which can be obviously rejected with the new  secondary references Jiang et al. (US 20020113921), Ichihashi (US 20010030720), Ito (JP 2003149426), Maeda et al. (US 20030128319) [JP 3675397].  Here Jiang et al. will be applied to reject as the new secondary reference in the 103 rejection, and other new secondary references should be applied in the same way.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (WO 2013161492) in view of Jiang et al. (US 20020113921).

    PNG
    media_image1.png
    245
    663
    media_image1.png
    Greyscale

Regard to claim 1, Maeda et al. discloses an imaging device comprising: 
an imaging unit [solid-state imaging device] that includes an image pickup element [solid-state image sensor 2]; 
a transflective film [a wavelength cut filter 1 comprises a coating layer (B) containing a dye on one surface of a glass substrate (A) laminating the reflective film (C)] that includes a cholesteric liquid crystal layer and reflects a part of incident light [the infrared reflective film (C) formed by applying a cholesteric liquid crystal]; and the transflective film reflects a part of incident light
a decorating member [a base part 7b] that is disposed on a side of the imaging unit where light is incident into the image pickup element (see annotated Fig. 1), 
wherein 
in a case where the decorating member 7b is seen from a direction perpendicular to a surface of the image pickup element 2 where light is incident, a through hole [inside base parts 7b] is formed at a position of the imaging unit, and 
the transflective film 1 is disposed inside at least the through hole [inside base parts 7b] of the decorating member in case of being seen from the direction perpendicular to the surface of the image pickup element where light is incident.   

However, Maeda et al. fail to disclose the imaging device comprising: the transflective film that includes a cholesteric liquid crystal layer which selectively reflects light having a predetermined wavelength to render an external appearance of the imaging device with a given color, the cholesteric liquid crystal layer includes two or more reflecting regions having different selective reflection wavelengths and being formed in a determined pattern, and the transflective film reflects a part of incident light. 

    PNG
    media_image2.png
    401
    736
    media_image2.png
    Greyscale

Jiang et al. teach the imaging (display) device comprising: the transflective film that includes a cholesteric liquid crystal layer which selectively reflects light having a predetermined wavelength to render an external appearance of the imaging device with a given color (B/G/R), the cholesteric liquid crystal layer includes two or more reflecting regions having different selective reflection wavelengths and being formed in a determined pattern (see Figs. 1B and 5), and the transflective film reflects a part of incident light.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a imaging device as Maeda et al. disclosed, wherein the transflective film that includes a cholesteric liquid crystal layer which selectively reflects light having a predetermined wavelength to render an external appearance of the imaging device with a given color, the cholesteric liquid crystal layer includes two or more reflecting regions having different selective reflection wavelengths and being formed in a determined pattern, and the transflective film reflects a part of incident light for improving the light transmission efficiency of the panel and thus the brightness of images produced therefrom [0009]-[0010] as Jiang taught.
Regard to claim 13, Maeda et al. discloses the imaging device further comprising: an antireflection layer on the surface side of the imaging unit where light is incident into the image pickup element [In the solid-state imaging device of the present invention, an optical low-pass filter, an antireflection filter, a color filter, and the like can be arranged as necessary, and the order of stacking these is not particularly limited].

Regard to claim 15, Maeda et al. discloses the imaging device, wherein the transflective film is disposed inside the through hole of the decorating member (see annotation of Fig. 3).  

2.	Claims 1-2, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN 200997040) as IDS provided in view of Bilbrey (US 20070153119) and Jiang et al. (US 20020113921).

    PNG
    media_image3.png
    301
    1069
    media_image3.png
    Greyscale

Regard to claim 1, Xie discloses an imaging device comprising: 
an imaging unit that includes an image pickup element [a color imaging device 22]; 
a transflective film [a golden transparent thin film lens 21 includes PC plastic plate 14 with a transparent golden film 1311]; and 
a decorating member [an opaque material 31 with a through-hole/ opening 311] that is disposed on a side of the imaging unit where light is incident into the image pickup element (see Fig. 4), 
wherein 
in a case where the decorating member 31 is seen from a direction perpendicular to a surface of the image pickup element 22 where light is incident, a through hole is formed at a position of the imaging unit (see Fig. 4), and 
the transflective film 21 is in case of being seen from the direction perpendicular to the surface of the image pickup element where light is incident (see Fig. 4).  

Xie  fails to disclose the imaging device, wherein (a) the transflective film that includes a cholesteric liquid crystal layer which selectively reflects light having a predetermined wavelength to render an external appearance of the imaging device with a given color (B/G/R), the cholesteric liquid crystal layer includes two or more reflecting regions having different selective reflection wavelengths and being formed in a determined pattern (see Figs. 1B and 5), and the transflective film reflects a part of incident light, (b) the transflective film is disposed inside at least the through hole of the decorating member.

    PNG
    media_image4.png
    342
    544
    media_image4.png
    Greyscale

Bilbrey teaches the imaging device comprising 
the imaging unit that includes the image pickup element [the embedded element 108 is perceivable and is a symbol (e.g., logo), design, text, or other static image that may be presented to the user of the system 100 when the panel 106 is in a transparent state, For example, the embedded element 108 may comprise a camera such that the lens of the camera is positioned behind the panel 106],
the transflective film [a panel 106 selectively switching between optical states between a substantially transparent state and a substantially opaque state. The substantially transparent state is typically sufficiently transparent to enable a camera embedded in the system 100 and oriented to capture an image through the window],
the decorating member [a bezel 104] that is disposed on a side of the imaging unit where light is incident into the image pickup element,
wherein
the transflective film that includes a liquid crystal layer and reflects a part of incident light [The panel 106 may be based on any suitable material or component operable to selectively switch between at least a substantially transparent state and at least a substantially opaque state. For example, the panel 106 may include a liquid crystal filter (LCD), electrochromic material, thermochromic material, smart glass, a transparent screen with an angled reflective surface that reflects light from a light source adjacent to an edge of the screen, or other suitable material and/or device operable to switch between optical states [0017]], 
the transflective film 106 is disposed inside at least the through hole of the decorating member 104 (see Figs.2A-B).

    PNG
    media_image2.png
    401
    736
    media_image2.png
    Greyscale

Jiang et al. teach the imaging (display) device comprising: the transflective film that includes a cholesteric liquid crystal layer which selectively reflects light having a predetermined wavelength to render an external appearance of the imaging device with a given color (B/G/R), the cholesteric liquid crystal layer includes two or more reflecting regions having different selective reflection wavelengths and being formed in a determined pattern (see Figs. 1B and 5), and the transflective film reflects a part of incident light.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a imaging device as Xie et al. disclosed, wherein (a) the transflective film that includes a cholesteric liquid crystal layer which selectively reflects light having a predetermined wavelength to render an external appearance of the imaging device with a given color, the cholesteric liquid crystal layer includes two or more reflecting regions having different selective reflection wavelengths and being formed in a determined pattern, and the transflective film reflects a part of incident light for improving the light transmission efficiency of the panel and thus the brightness of images produced therefrom [0009]-[0010] as Jiang taught; (b) the transflective film is disposed inside at least the through hole of the decorating member for preventing users from being able to use depth perception to distinguish between the viewing area and the painted portion [0029] as Bilbrey taught.

 Regard to claim 2, Xie teaches the imaging device, wherein a light transmittance of the decorating member is 50% or lower [with the transparent material 31].  Bilbrey discloses the imaging device, wherein a light transmittance of the decorating member is 50% or lower [The bezel 104 is manufactured using a material that is sufficiently transparent such that an observer may perceive a color transmitted through the transparent material [0025]].  

Regard to claim 13,  Xie also discloses the imaging device further comprising: an antireflection layer on the surface side of the imaging unit where light is incident into the image pickup element (claim 14) [the optical film device main field comprises anti-reflection film, antireflection film, polarizing film interference filter and a beam splitter and so on].

Regard to claim 15,  Bilbrey teaches the imaging device, wherein the transflective film is disposed inside the through hole of the decorating member [see annotation in Figs. 2A-B of Bilbrey].  Maeda et al. discloses the imaging device, wherein the transflective film is disposed inside the through hole of the decorating member [see annotation in Fig. 3 of Maeda et al.].  

Regard to claim 16,  Bilbrey teaches the imaging device, wherein the transflective film is disposed inside the through hole of the decorating member [see annotation in Figs. 2A-B of Bilbrey]. Maeda et al. teach the imaging device, wherein the transflective film is disposed inside the through hole of the decorating member [see annotation in Fig. 3 of Maeda et al.]. 

Regard to claims 17-18,  Bilbrey teaches the imaging device further comprising: a film 204 with the transflective film 106 that includes the transflective film 106 in at least a part of a region, and wherein the film 204 with the transflective film and the decorating member 104 are laminated [the bezel or housing 104 includes a transparent portion 202, an impregnated portion 204, and an optical portion 206. The bezel 104 is initially manufactured using a material that is sufficiently transparent such that an observer may perceive a color transmitted through the transparent material [0025]].  

3.	Claims 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN 200997040) as IDS provided in view of Bilbrey (US 20070153119) and Jiang et al. (US 20020113921) applied to claim 1, 4 in further view of Naru et al. (US 20160274450).

Xie  fails to disclose the imaging device further comprising: a λ/4 plate and a linear polarizing plate that are provided between the imaging unit and the transflective film (claims 5-6); further comprising: a circularly polarizing plate that is provided between the imaging unit and the transflective film (claims 9-10).  

    PNG
    media_image5.png
    351
    475
    media_image5.png
    Greyscale

Naru et al. teach the imaging device further comprising: a λ/4 plate 66 and a linear polarizing plate 5 that are provided between the imaging unit [the camera (imaging device) 6] and the transflective film [the holographic film (reflective hologram) 4].  The combination of a λ/4 plate 66 and a linear polarizing plate 5 consider as a circularly polarizing plate that is provided between the imaging unit and the transflective film (claims 9-10).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a imaging device as Xie et al. disclosed, wherein the imaging device further comprising: a λ/4 plate and a linear polarizing plate that are provided between the imaging unit and the transflective film (claims 5-6); further comprising: a circularly polarizing plate that is provided between the imaging unit and the transflective film (claims 9-10) for decreasing  in light usage efficiency [0007] and reducing the visibility of the camera [0116] Naru et al. taught.

4.	Claims 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN 200997040) as IDS provided in view of Bilbrey (US 20070153119) and Jiang et al. (US 20020113921) applied to claim 1, 4 in further view of Mazerolle et al. (US 6097527).

Xie also discloses the imaging device further comprising: an antireflection layer on the surface side of the imaging unit where light is incident into the image pickup element (claims 13-14) [the optical film device main field comprises anti-reflection film, antireflection film, polarizing film interference filter and a beam splitter and so on].  

Xie  fails to disclose the imaging device further comprising: a λ/4 plate and a linear polarizing plate that are provided between the imaging unit and the transflective film (claims 5-6); a second λ/4 plate that is provided between the imaging unit and the linear polarizing plate (claims 7-8); a circularly polarizing plate that is provided between the imaging unit and the transflective film (claims 9-10); and a second λ/4 plate that is provided between the imaging unit and the circularly polarizing plate (claims 11-12). 

    PNG
    media_image6.png
    223
    465
    media_image6.png
    Greyscale

Mazerolle et al. teach the imaging device further comprising
Claims 5-6:
a λ/4 plate 23 and a linear polarizing plate 26 that are provided between the imaging unit [a detector 29 recovering a part of the incident light by means of a weakly reflective plate 30] and the transflective film [a filter 22 that lets through only the useful band] (claims 5-6), and 
Claims 7-8:
a second λ/4 plate 25 that is provided between the imaging unit 29-30 and the linear polarizing plate 26; 
Claims 9-10:
further comprising: a circularly polarizing plate that is provided between the imaging unit and the transflective film 22 [the combination of a λ/4 plate 23 and a linear polarizing plate 26 consider as a circularly polarizing plate],  
Claims 11-12:
further comprising: a second λ/4 plate 25 that is provided between the imaging unit and the circularly polarizing plate [the combination of a λ/4 plate 23 and a linear polarizing plate 26 consider as a circularly polarizing plate].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a imaging device as Xie et al. disclosed, wherein further comprising: a λ/4 plate and a linear polarizing plate that are provided between the imaging unit and the transflective film (claims 5-6), and further comprising: a second λ/4 plate that is provided between the imaging unit and the linear polarizing plate (claims 7-8); further comprising: a circularly polarizing plate that is provided between the imaging unit and the transflective film (claims 9-10), and further comprising: a second λ/4 plate that is provided between the imaging unit and the circularly polarizing plate (claims 11-12) for the reduction of laser equivalent surface area and for optical protection especially against aggression by laser beams (col. 1 line 5-8) as Mazerolle et al. taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871